ORDER
PER CURIAM.
Defendant, James Blanken, appeals from his convictions, after a jury trial, for kidnapping and two counts of rape. He was sentenced to concurrent terms of imprisonment of seven years and fifteen years on one count of kidnapping and one count of rape and a consecutive term of seventeen years on the remaining rape count. Defendant also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing.
We have reviewed defendant’s direct appeal. No jurisprudential purpose would be served by a written opinion. The judgment of convictions are affirmed. Rule 30.25(b).
The judgment of the trial court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment of the trial court is affirmed. Rule 84.16(b).